MEMORANDUM**
California state hospital inmate Dustin L. Smithson appeals from the district court’s judgment denying his 28 U.S.C. § 2254 habeas petition challenging his re-commitment as a sexually violent predator, pursuant to Cal. Welf. & Inst.Code § 6604. We have jurisdiction pursuant to 28 U.S.C. § 2253.
Reviewing de novo, Mendez v. Small, 298 F.3d 1154, 1157-58 (9th Cir.2002), we affirm for the reasons stated by the district court.
To the extent Smithson raises uncertified issues, we construe such argument as a motion to expand the certificate of appealability, and we deny the motion. See 9th Cir. R. 22-1(e); Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir.1999) (per curiam).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.